Citation Nr: 0630571	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to May 13, 1997 for 
the grant of a total disability rating based on individual 
unemployability due to service-connected  disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1973 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the RO. 

In a March 1998 rating decision, the RO, inter alia, granted 
the veteran a TDIU, effective May 13, 1997.  In June 2001, 
the veteran submitted a claim for an effective date earlier 
than May 13, 1997, for the grant of a TDIU. 

In an October 2002 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for an effective date earlier than May 13, 
1997 for the grant of a TDIU.  The veteran filed a notice of 
disagreement (NOD) with the effective date of the award for a 
TDIU in July 2003, and the RO issued a statement of the case 
(SOC) in May 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2004.  On his VA Form 9, he requested a hearing before 
RO personnel.

In a July 2004 letter, the veteran's representative cancelled 
the scheduled hearing before RO personnel and stated that the 
veteran did not wish to reschedule. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a  
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A;  38 C.F.R. § 
3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claim on appeal has not been accomplished.

Initially, the Board points out that the correct issue on 
appeal is entitlement to an effective date prior to May 13, 
1997 for the grant of a TDIU, and not whether the veteran 
submitted new and material evidence to reopen the claim.  
Thus, the Board finds that, in order to avoid any prejudice 
to the veteran, the RO must consider the correct issue, and 
apply the correct legal authority, in the first instance.

In addition, the Board notes that the RO sent the veteran a 
notice letter in October 2003, after the rating decision on 
appeal, informing him that a claim for an increased rating 
for his service-connected disability requires evidence 
showing that his condition has gotten worse and that a claim 
for service connection requires evidence of an injury or 
disease in military service, evidence of a current 
disability, and evidence of a relationship between the 
current disability and an injury or  disease in service.  
However, the record does not include any correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the veteran's claim on 
appeal for an earlier effective date for the grant of TDIU.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Accordingly, prior to adjudication of the correct claim on 
appeal, the RO must provide VCAA compliant notice pertinent 
to the claim for an earlier effective date for the grant of a 
TDIU, to include information as to the effective date 
assigned (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), and afford the veteran and his representative the 
opportunity to present additional pertinent information or 
evidence in this regard.  The RO's notice letter to the 
veteran should invite him to submit evidence in his 
possession, and explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West  2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on the claim before the expiration of the one-year VCAA 
notice period).  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005). 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards to the claim for 
an earlier effective date for the grant 
of TDIU on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO should request 
that the veteran provide sufficient  
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of  
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his  possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman, cited to above, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year  
period to respond (although VA may decide 
the claim within the one-year period). 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his  
representative of the records that were 
not obtained, explain the efforts taken  
to obtain them, and describe further 
action to be taken. 

3.  To help avoid future remand, the RO 
must ensure that all requested action has  
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the correct claim on  
appeal-entitlement to an effective date 
prior to May 13, 1997 for the grant of a 
TDIU-in light of all pertinent evidence 
and legal authority.  

5.  If the claim is not granted to the 
veteran's satisfaction, the RO must 
furnish to him and his representative an 
appropriate supplemental SOC that 
includes citation and discussion of 
additional pertinent legal authority 
considered-to include that governing the 
assignment of effective dates for TDIU 
claims-along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time  period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 







appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

